Exhibit 10.14













GTX CORP.




____________________________







NOTE AND SHARE PURCHASE AGREEMENT

Convertible Promissory Note

Common Stock

__________________________
































--------------------------------------------------------------------------------

NOTE AND SHARE PURCHASE AGREEMENT




This Note and Share Purchase Agreement (this “Agreement”) is entered into on the
date written on the signature page hereof (the “Effective Date”) by and between
GTX Corp., a Nevada corporation (the “Company”), and the undersigned (the
“Purchaser”).  The Company and Purchaser shall each be referred to as a “Party”
and collectively as the “Parties.”




RECITALS




WHEREAS, the Company is seeking investors to invest up to Two Hundred and Fifty
Thousand Dollars ($250,000) (the “Maximum Offering”), in units of Twenty Five
Thousand Dollars ($25,000) each (each a “Unit” and collectively the “Units”);




WHEREAS, each Unit consists of (a) a convertible promissory note in the
principal amount of $30,000, the form of which is attached hereto as Exhibit A
(the “Note”), (b) Two Hundred and Fifty Thousand (250,000) shares of the
Company’s common stock (“Bonus Shares”) and (c) upon the occurrence of certain
events set forth herein, an additional Two Hundred and Fifty Thousand (250,000)
shares of the Company’s common stock (“Contingent Shares”) (the Bonus Shares,
the Contingent Shares and the Note and the shares of common stock to be acquired
upon the conversion or the Note, referred to collectively as the “Securities”);




WHEREAS, the Notes are due on December 31, 2015, are convertible into common
stock of the Company at $0.015 per share, subject to adjustment and mandatory
conversion under certain circumstances, and include an original issuance
discount;




WHEREAS, for each Unit purchased, Purchaser shall receive 250,000 shares of the
Company’s common stock;




WHEREAS, for each Unit purchased, Purchaser shall receive an additional 250,000
shares of the Company’s common stock if the Notes have not been repaid or
converted into shares of the Company’s common stock prior to June 30, 2015; and
 




WHEREAS, the Company desires to sell, and the Purchaser desires to purchase, the
number of Units set forth on the signature page hereof on the terms and
conditions set forth herein.




NOW, THEREFORE, for good and adequate consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:




AGREEMENT




1.

PURCHASE OF UNITS:  On the Closing Date (as hereinafter defined), subject to the
terms and conditions set forth in this Agreement, the Purchaser hereby agrees to
purchase, and the Company hereby agrees to sell, the Units set forth on the
signature page hereof, with each Unit consisting of the Note and the Warrants,
for a total purchase price equal to the principal amount of the Note (the
“Purchase Price”).




2.

CLOSING AND DELIVERY:  




a)

Upon the terms and subject to the conditions set forth herein, the consummation
of the purchase and sale of the Units (the “Closing”) shall be held at the
discretion of the Company (the “Closing Date”) with Closings taking place
periodically thereafter at the discretion of the Company until a final closing
on November 30, 2014.  There is no minimum offering amount.




b)

The Closings shall take place at the offices of the Company set forth in Section
6 hereof, or by the exchange of documents and instruments by mail, courier,
facsimile and wire transfer.  At each Closing:




(i)

The Company and the Purchaser shall execute this Agreement and the Note.




(ii)

The Company shall issue and deliver to the Purchaser the Bonus Shares.




3.

REPRESENTATIONS, WARRANTIES AND AGREEMENTS BY PURCHASER:  The Purchaser hereby
represents, warrants and agrees as follows:




a)

Purchase for Own Account.  Purchaser is acquiring the Securities solely for his,
her or its own account and beneficial interest for investment and not for sale
or with a view to distribution of the Securities or any part thereof, has no
present intention of selling (in connection with a distribution or otherwise),
granting any participation in, or otherwise distributing the same, and does not
presently have reason to anticipate a change in such intention.





Page 1




--------------------------------------------------------------------------------




b)

Ability to Bear Economic Risk.  Purchaser acknowledges that an investment in the
Securities involves a high degree of risk, and represents that he is able,
without materially impairing his financial condition, to hold the Securities for
an indefinite period of time and to suffer a complete loss of his investment.




c)

Access to Information.  The Purchaser acknowledges that the Purchaser has been
furnished with such financial and other information concerning the Company, the
directors and officers of the Company, and the business and proposed business of
the Company as the Purchaser considers necessary in connection with the
Purchaser’s investment in the Securities.  As a result, the Purchaser is
thoroughly familiar with the proposed business, operations, properties and
financial condition of the Company and has discussed with officers of the
Company any questions the Purchaser may have had with respect thereto.  The
Purchaser understands:




(i)

The risks involved in this investment, including the speculative nature of the
investment;




(ii)

The financial hazards involved in this investment, including the risk of losing
the Purchaser’s entire investment;




(iii)

The lack of liquidity and restrictions on transfers of the Securities; and




(iv)

The tax consequences of this investment.




The Purchaser has consulted with the Purchaser’s own legal, accounting, tax,
investment and other advisers with respect to the tax treatment of an investment
by the Purchaser in the Securities and the merits and risks of an investment in
the Securities.




d)

Securities Part of Private Placement.  The Purchaser has been advised that the
Securities have not been registered under the Securities Act of 1933, as amended
(the “Act”), or qualified under the securities law of any state, on the ground,
among others, that no distribution or public offering of the Securities is to be
effected and the Securities will be issued by the Company in connection with a
transaction that does not involve any public offering within the meaning of
section 4(2) of the Act and/or Regulation D as promulgated by the Securities and
Exchange Commission under the Act, and under any applicable state blue sky
authority.  The Purchaser understands that the Company is relying in part on the
Purchaser’s representations as set forth herein for purposes of claiming such
exemptions and that the basis for such exemptions may not be present if,
notwithstanding the Purchaser’s representations, the Purchaser has in mind
merely acquiring the Securities for resale on the occurrence or nonoccurrence of
some predetermined event.  The Purchaser has no such intention.




e)

Purchaser Not Affiliated with Company.  The Purchaser, either alone or with the
Purchaser’s professional advisers (i) is not deemed an affiliate of the Company;
(ii) has such knowledge and experience in financial and business matters that
the Purchaser is capable of evaluating the merits and risks of an investment in
the Securities; and (iii) has the capacity to protect the Purchaser’s own
interests in connection with the Purchaser’s proposed investment in the
Securities.




f)

Further Limitations on Disposition.  Purchaser further acknowledges that the
Securities are restricted securities under Rule 144 of the Act, and, therefore,
when the Company issues certificates reflecting the ownership interest in the
Securities, those certificates will contain a restrictive legend substantially
similar to the following:




THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE, AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO (i) AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT AND ANY APPLICABLE STATE LAWS, (ii) TO THE EXTENT APPLICABLE, RULE
144 UNDER THE ACT (OR ANY SIMILAR RULE UNDER THE ACT RELATING TO THE DISPOSITION
OF SECURITIES), OR (iii) AN OPINION OF COUNSEL, IF SUCH OPINION SHALL BE
REASONABLY SATISFACTORY TO COUNSEL TO THE ISSUER, THAT AN EXEMPTION FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE LAW IS AVAILABLE.




Without in any way limiting the representations set forth above, Purchaser
further agrees not to make any disposition of all or any portion of the
Securities unless and until:




(i)

There is then in effect a Registration Statement under the Act covering such
proposed disposition and such disposition is made in accordance with such
Registration Statement; or





Page 2




--------------------------------------------------------------------------------




(ii)

Purchaser shall have obtained the consent of the Company and notified the
Company of the proposed disposition and shall have furnished the Company with a
detailed statement of the circumstances surrounding the proposed disposition,
and if reasonably requested by the Company, Purchaser shall have furnished the
Company with an opinion of counsel, reasonably satisfactory to the Company, that
such disposition will not require registration under the Act or any applicable
state securities laws.




Notwithstanding the provisions of subparagraphs (i) and (ii) above, no such
registration statement or opinion of counsel shall be necessary for a transfer
by such Purchaser to a partner (or retired partner) of Purchaser, or transfers
by gift, will or intestate succession to any spouse or lineal descendants or
ancestors, if all transferees agree in writing to be subject to the terms hereof
to the same extent as if they were Purchasers hereunder as long as the consent
of the Company is obtained.




g)

Accredited Investor Status (Please check one).  Purchaser is an “accredited
investor” as such term is defined in Rule 501 under the Act because Purchaser
either:




(i)

has a net worth of at least $1,000,000 (for purposes of this question, Purchaser
may include spouse's net worth and may include the fair market value of home
furnishings and automobiles, but must exclude from the calculation the value of
Purchaser’s primary residence and the related amount of any indebtedness on
primary residence up to the fair market value of the primary residence (any
indebtedness that exceeds the fair market value of the primary residence must be
deducted from net worth calculation)), or




(ii)

had an individual income of more than $200,000 in each of the two most recent
calendar years, and reasonably expects to have an individual income in excess of
$200,000 in the current calendar year; or along with Purchaser’s spouse had
joint income in excess of $300,000 in each of the two most recent calendar
years, and reasonably expects to have a joint income in excess of $300,000 in
the current calendar year.




For purposes of this Agreement, “individual income” means “adjusted gross
income” as reported for Federal income tax purposes, exclusive of any income
attributable to a spouse or to property owned by a spouse:  (i) the amount of
any interest income received which is tax-exempt under Section 103 of the
Internal Revenue Code of 1986, as amended, (the “Code”), (ii) the amount of
losses claimed as a limited partner in a limited partnership (as reported on
Schedule E of form 1040), (iii) any deduction claimed for depletion under
Section 611 et seq. of the Code and (iv) any amount by which income from
long-term capital gains has been reduced in arriving at adjusted gross income
pursuant to the provisions of Sections 1202 of the Internal Revenue Code as it
was in effect prior to enactment of the Tax Reform Act of 1986.




For purposes of this Agreement, “joint income” means, “adjusted gross income,”
as reported for federal income tax purposes, including any income attributable
to a spouse or to property owned by a spouse, and increased by the following
amounts:  (i) the amount of any interest income received which is tax-exempt
under Section 103 of the Internal Revenue Code of 1986, as amended (the “Code”),
(ii) the amount of losses claimed as a limited partner in a limited partnership
(as reported on Schedule E of Form 1040), (iii) any deduction claimed for
depletion under Section 611 et seq. of the Code and (iv) any amount by which
income from long-term capital gains has been reduced in arriving at adjusted
gross income pursuant to the provisions of Section 1202 of the Internal Revenue
Code as it was in effect prior to enactment of the Tax Reform Act of 1986.




h)

Purchaser Qualifications.  




(i)

If the Purchaser is an individual, the Purchaser is over 21 years of age; and if
the Purchaser is an unincorporated association, all of its members are of such
age.




(ii)

If the Purchaser is a corporation, partnership, employee benefit plan or IRA,
the Purchaser was either:




(a)

not formed for the purpose of investing in the Securities, has or will have
other substantial business or investments, and is (please check one):




_____

an employee benefit plan within the meaning of Title I of the Employee
Retirement Income Security Act of 1974, provided that the investment decision is
made by a plan fiduciary, as defined in section 3(21) of such Act, and the plan
fiduciary is a bank, savings and loan association, insurance company or
registered investment adviser; or




_____

an employee benefit plan within the meaning of Title I of the Employee
Retirement Income Security Act of 1974 that has total assets in excess of
$5,000,000; or





Page 3




--------------------------------------------------------------------------------




_____

each of its shareholders, partners, or beneficiaries is an Accredited Investor;
or




_____

the plan is a self directed employee benefit plan and the investment decision is
made solely by a person that is an Accredited Investor; or




_____

a corporation, a partnership, or a Massachusetts or similar business trust with
total assets in excess of $5,000,000.




(b)

formed for the specific purpose of investing in the Securities, and is an
Accredited Investor because each of its shareholders or beneficiaries is an
Accredited Investor.




(iii)

If the Purchaser is a Trust, the Purchaser was either:




(a)

not formed for the specific purpose of investing in the Securities, and is an
Accredited Investor because (please check one):




_____

the trust has total assets in excess of $5,000,000 and the investment decision
has been made by a “sophisticated person”; or




_____

the trustee making the investment decision on its behalf is a bank (as defined
in Section 3(a)(2) of the Act), a saving and loan association or other
institution as defined in Section 3(a)(5)(A) of the Securities Act, acting in
its fiduciary capacity; or




_____

the undersigned trustee certifies that the trust is an Accredited Investor
because the grantor(s) of the trust may revoke the trust at any time and regain
title to the trust assets and has (have) retained sole investment control over
the assets of the trust and the (each) grantor(s) is an Accredited Investor; or




_____

the undersigned trustee certifies that the trust is an Accredited Investor
because all of the beneficial owners of the trust are Accredited Investors




(b)

formed for the specific purpose of investing in the Securities, and the
undersigned trustee certifies that the trust is an Accredited Investor because
the grantor(s) of the trust may revoke the trust at any time and regain title to
the trust assets and has (have) retained sole investment control over the assets
of the trust and the (each) grantor(s) is an Accredited Investor.




i)

Purchaser Authorization.  The Purchaser, if not an individual, is empowered and
duly authorized to enter into this Agreement under any governing document,
partnership agreement, trust instrument, pension plan, charter, certificate of
incorporation, bylaw provision or the like; this Agreement constitutes a valid
and binding agreement of the Purchaser enforceable against the Purchaser in
accordance with its terms; and the person signing this Agreement on behalf of
the Purchaser is empowered and duly authorized to do so by the governing
document or trust instrument, pension plan, charter, certificate of
incorporation, bylaw provision, board of directors or stockholder resolution, or
the like.




j)

No Backup Withholding.  The Social Security Number or taxpayer identification
shown in this Agreement is correct, and the Purchaser is not subject to backup
withholding because (i) the Purchaser has not been notified that he or she is
subject to backup withholding as a result of a failure to report all interest
and dividends or (ii) the Internal Revenue Service has notified the Purchaser
that he or she is no longer subject to backup withholding.




4.

REPRESENTATIONS, WARRANTIES AND AGREEMENTS BY COMPANY:  The Company hereby
represents, warrants and agrees as follows:




a)

Authority of Company.  The Company has all requisite authority to execute and
deliver this Agreement and to carry out and perform its obligations under the
terms of this Agreement.





Page 4




--------------------------------------------------------------------------------




b)

Authorization.  All actions on the part of the Company necessary for the
authorization, execution, delivery and performance of this Agreement by the
Company and the performance of the Company’s obligations hereunder has been
taken or will be taken prior to the issuance of the Securities.  This Agreement,
when executed and delivered by the Company, shall constitute valid and binding
obligations of the Company enforceable in accordance with their terms, subject
to laws of general application relating to bankruptcy, insolvency, the relief of
debtors and, with respect to rights to indemnity, subject to federal and state
securities laws.  The issuance of the Securities will be validly issued, fully
paid and nonassessable, will not violate any preemptive rights, rights of first
refusal, or any other rights granted by the Company, and will be issued in
compliance with all applicable federal and state securities laws, and will be
free of any liens or encumbrances, other than any liens or encumbrances created
by or imposed upon the Purchaser through no action of the Company; provided,
however, that the Securities may be subject to restrictions on transfer under
state and/or federal securities laws as set forth herein or as otherwise
required by such laws at the time the transfer is proposed.




c)

Governmental Consents.  All consents, approvals, orders or authorizations of, or
registrations, qualifications, designations, declarations or filings with, any
governmental authority required on the part of the Company in connection with
the valid execution and delivery of this Agreement, the offer, sale or issuance
of the Securities, or the consummation of any other transaction contemplated
hereby shall have been obtained, except for notices required or permitted to be
filed with certain state and federal securities commissions, which notices will
be filed on a timely basis.




d)

Piggyback Registration Rights.  The Company hereby represents and warrants that
if the Company at any time proposes to register any of its securities under the
Act, including under an S-1 Registration Statement or otherwise, it will at such
time give written notice to the Purchaser of its intention so to do.  If the
offering being registered includes an underwriter, then subject to the approval
of the underwriters, and upon the written request of Purchaser given within ten
(10) days after receipt of any such notice, the Company will use its best
efforts to cause the shares of common stock underlying the conversion of the
Notes (unless the shares are eligible for resale under Rule 144) and the Bonus
Shares and Contingent Shares to be registered under the Act (with the securities
which the Company at the time propose to register).  All expenses incurred by
the Company in complying with this section, including without limitation all
registration and filing fees, listing fees, printing expenses, fees and
disbursements of all independent accountants, or counsel for the Company and the
expense of any special audits incident to or required by any such registration
and the expenses of complying with the securities or blue sky laws of any
jurisdiction shall be paid by the Company.

 

e)

Securities Filings.  The Company is current in its filings with the Securities
and Exchange Commission under the Securities Exchange Act of 1934.




f)

Use of Proceeds.  The net proceeds from the sale of the Units will be used for
general working capital purposes at the discretion of the Company’s management.







5.

INDEMNIFICATION:  The Purchaser hereby agrees to indemnify and defend the
Company and its officers and directors and hold them harmless from and against
any and all liability, damage, cost or expense incurred on account of or arising
out of:

(a)

Any breach of or inaccuracy in the Purchaser’s representations, warranties or
agreements herein;




(b)

Any disposition of any Securities contrary to any of the Purchaser’s
representations, warranties or agreements herein; and




(c)

Any action, suit or proceeding based on (i) a claim that any of said
representations, warranties or agreements were inaccurate or misleading or
otherwise cause for obtaining damages or redress from the Company or any
director or officer of the Company under the Act, or (ii) any disposition of any
Securities.




6.

MISCELLANEOUS:




a)

Binding Agreement.  The terms and conditions of this Agreement shall inure to
the benefit of and be binding upon the respective successors and assigns of the
Parties.  Nothing in this Agreement, expressed or implied, is intended to confer
upon any third party any rights, remedies, obligations, or liabilities under or
by reason of this Agreement, except as expressly provided in this Agreement.




b)

Governing Law; Venue.  This Agreement shall be governed by and construed under
the laws of the State of California as applied to agreements among California
residents, made and to be performed entirely within the State of California.
 The Parties agree that any action brought to enforce the terms of this
Agreement will be brought in the appropriate federal or state court having
jurisdiction over Los Angeles County, California, United States of America.





Page 5




--------------------------------------------------------------------------------




c)

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.




d)

Titles and Subtitles.  The titles and subtitles used in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement.




e)

Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the Party to be
notified, (b) when sent by confirmed facsimile if sent during normal business
hours of the recipient, if not, then on the next business day, or (c) one (1)
day after deposit with a nationally recognized overnight courier, specifying
next day delivery, with written verification of receipt.  All communications
shall be sent as follows:




If to the Company:

GTX Corp.

117 W. 9th Street

Suite 1214

Los Angeles, CA  90015

Attn:  Patrick Bertagna




If to Purchaser:

As set forth on the signature

page hereof




or at such other address as the Company or Purchaser may designate by ten (10)
days advance written notice to the other Party hereto.




f)

Modification; Waiver.  No modification or waiver of any provision of this
Agreement or consent to departure therefrom shall be effective unless in writing
and approved by the Company and the Purchaser.




g)

Entire Agreement; Successors.  This Agreement and the Exhibits hereto constitute
the full and entire understanding and agreement between the Parties with regard
to the subjects hereof and no Party shall be liable or bound to the other Party
in any manner by any representations, warranties, covenants and agreements
except as specifically set forth herein.  The representations, warranties and
agreements contained in this Agreement shall be binding on the Purchaser’s
successors, assigns, heirs and legal representatives and shall inure to the
benefit of the respective successors and assigns of the Company and its
directors and officers.




h)

Expenses.  Each Party shall pay their own expenses in connection with this
Agreement.  In addition, should either Party commence any action, suit or
proceeding to enforce this Agreement or any term or provision hereof, then in
addition to any other damages or awards that may be granted to the prevailing
Party, the prevailing Party shall be entitled to have and recover from the other
Party such prevailing Party’s reasonable attorneys’ fees and costs incurred in
connection therewith.




i)

Currency.  All currency is expressed in U.S. dollars.










[remainder of page intentionally left blank; signature page to follow]





Page 6




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Note and Warrant Purchase
Agreement as of the date first written above.




“Company”

“Purchaser”

 

 

GTX Corp.,

 

a Nevada corporation

_____________________________________

 

 

 

 

_____________________________________

_____________________________________

By:

Patrick Bertagna

Print Name (and title, if appropriate)

Its:

President and

Chief Executive Officer

 

 

 

Dated:_________________________________

Dated:_________________________________

 

 

 

 

No. of Units:

_______________________

($25,000 each, minimum of one (1)

Face Value of Note: $                                       

($30,000 for each Unit purchased)

No. of Bonus Shares: ____________________

(250,000 for each Unit purchased)

 

 




To be completed by each Purchaser:




Email:

_____________________________

SSN or FEIN:

_________________________

 

 

Home Phone:

______________________

Work Phone:

_________________________

 

 

 

Street Address:___________________________

 

_________________________




State of Residence: ________________________





Page 7




--------------------------------------------------------------------------------

Exhibit A




Convertible Promissory Note








Page 8


